Title: To George Washington from Major General Johann Kalb, 6 February 1780
From: Kalb, Johann
To: Washington, George


          
            Sir,
            Camp [Jockey Hollow, N.J.] 6th february 1780
          
          your Excellency’s letter of the 22d ult: was received the 28th—I have ever Since employed myself in correcting the defects which your Excellency has been pleased to point out.
          The general want of officers throughout the army is an evil which has long ago broke upon us, attended with every prejudicial consequence. Most of the officers appointed of late have been taken from the Noncommissioned, and though this channel is not the one which furnishes the best qualified men, yet it is drained, and that very ressource is denied us. So is the one which furnished the Companies with Sergeants and Corporals, in So much that in two Regiments of my Division, it has been impossible to find a Single individual fit to be appointed noncommissioned officer. The unequality with which the Companies are officered is an evil annexed to the establishment itself, three Comp[an]ies out of the Nine which compose a Regiment, are, essentially short of one officer. the three taken for the Staff in each regiment are another Source of unequality for ever Subsisting. The General Staff of the army whose calls are all Supplied from the Line, the number of the regiments So ill proportioned to that of the Men, greatly contribute also to the Scarcity of officers.

in fact, it is impossible to prevent an effect to which So many causes concur, and your Excellency knows that those causes are inherent to the very constitution of our Military. Except a total reformation of the Establishment, no remedy can be applyed but such as are only Palliative, momentary & unsufficient.
          The one employed in the maryland Division is this: I have called together the Commanding officers of every Corps: I have imparted to them your Excellency’s letter and required their present and future exertions in concurring with me to establish and maintain things agreeable to your Excellency’s views. I have caused a General Return to be furnished to me Shewing in the greatest detail the State of those objects which your Excellency wishes to have regulated, and upon those returns the practicable alterations shall be made. It is certain that, next to a reduction of the number of Regiments, the measure which will be conduiceve to the nearest approximation to perfection is the levelling of the Companies in each Regiment and the equal repartition of the officers and Noncommissioned officers to those Companies. this measure Seems rather desired than opposed by the generality of the officers of this Division; however no arrangement will be inforced by orders, previous to its being Submitted to your Excellency’s consideration.
          As soon as I shall have been able to ascertain the probability of the absent men rejoining their Corps, I shall cause those to be Struck off the rolls whose return is the least to be expected, and take the most effectual means to compell the others to join.
          On this head permit me, Sir, to mention an abuse in the administration of General Hospitals—Some of our men who have been Sent there at different periods have been ever Since lost to their Corps: The Doctors employ them as Servants, give them furloughs and in Short, despose of them in Such a manner as renders it impossible to their officers to recover them again, particularly when it is so difficult to trace them out through the frequent mutations of Seats and administration of the Hospitals.
          In regard to officers employed in Stations unbecoming their commission or Character, there are no such in this Division.
          In the returns furnished to Your Excellency by the Inspector General there are Several inaccuracies (probably owing to Some mistake or overlook) which may have led your Excellency to think that matters were worse then what they really are.
          
          In the Inspector’s report of the 1st Regiment, it is said that there are not officers Sufficient with the Regiment. tho’ the Same return acknowledges 4 Captains, 1 Capn Lieut., & 5 Subalterns, in all 10 present fit for Duty besides the Staff, the Same return complains of many officers absent, tho’ in fact there were 5 on actual duty and only 2 absent, except Prisoners of War.
          In the report of the 4th Regiment the Colonel & the Major are both returned as present and as Vacant.
          In the report of the 6th Regiment the Col. was present on Command; the Lt Colonel on Detachment; the Major present with the Regiment; three Capns present fit for Duty; one on Detachment; the Capn Lieut. and 2 Subalterns present; one Sick present and three on Detachment, which was more than an officer per Company. if the Companies are counted without an officer when he is not actually present at the inspection, the ordinary Duties of Camp will often occasion this, and there is no other way to prevent it but exempting the Corps from Duty the day appointed for the Inspection.
          As to Lieut. Colonel Forest, he has lost a thigh at the Battle of German Town and joined his Regiment at Middlebrook last Spring, when your Excellency was pleased to grant him leave to go to Maryland with orders to Superintend the recruiting of the Division. It is certain that to turn him out of the Service without a proper Provision being made for him would render his case very Lamentable, on the other hand, he remaining in a regiment where he cannot act is a great hardship on the Major who, by this becomes the only field officer of the Regiment and consequently has all the Duty to do and no chance for a furlough.
          Out of the few field officers in my Division, 3 are Prisoners of War, 4 likely never to join, 3 on furlough, 1 acting as adj: Gl, 1 Commanding a Brigade, 1 under an arrest, So that there remains a number hardly adequate to the daily exigencies of the Service and absolutely insufficient for the internal Government of the Regiments.
          As Colonel Williams can not conveniently continue to perform the duties of adjudant general and Division Inspector, and that the taking out of a Colonel or Lt Colo. from the Line to fill that place would increase the inconveniencies, I take the Liberty to propose the appointment of Major Galvan pro tempore, which I have reason to believe would not be disagreeable to the officers

of the Division and could give no offence because the Brigade Inspectors are both Captains.
          The Reports inclosed in your Excellency’s letter are herewith returned. I have the honor to be with the greatest Respect Sir your most obedient & most humble Servant
          
            The Baron de Kalb
          
        